The Deponent, Sometimes in the month of may last, left Schenectady in the State of New-York as a hand on board of a boat belonging to Governor Hull, loaded with various Species of merchandize, and bound to Detroit—• he pursued the usual route from thence to Niagara and thence Struck over to Queen’s town; the boats & Goods were brought across the portage to Chippaway where they were reladen on board of the boat; they left Chip-paway and pursued with their boat & merchandize the north or british Side of lake Erie they passed Malden, and continued Still on the Same Side five miles up the river when they Struck over for Detroit, where they landed the boat & Goods; from fort Erie to Detroit they were about twenty days on their passage; that they Slept on Shore every night; and generally went on Shore two or three times every day, and did all their cooking on Shore during the time, taking there their Ketles and other Utencils—that they Slept on shore on their blankets & Great Coats which they carried from on board the boat; that at long point all the goods were taken out of the boat and carried across the land about one hundred & fifty yards, and dragged the boat across the point on land; that afterwards they unloaded part of the boat’s cargo again, and carried the goods about ten feet distance, they Stopt & Slept on Shore about four miles below Malden the night before they passed Malden, on the british Shore.
Question by Mr Brush—had you the Command & the Charge of the boat?
Answer—A Mr Thomas Con had the charge of the Goods & the boat.
William Hull Sworn in Court deposed & Said that Mr Con had the Charge & Command of the boat and that Mr Townsed was one of the hands on board of the boat mentioned in the deposition aforesaid.
Question by Mr Sibley to Govor Hull: did you give any directions respecting the navigation of the boat from fort Erie to Detroit?
Answer. I directed that they Should come along the north Side of lake Erie as I Was informed it was the Shortest & Safest.

[In the handwriting of Peter Audrain]